Citation Nr: 1421923	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-06 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for the service-connected right hand carpal tunnel syndrome with sympathetic reflex dystrophy. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J. R. 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1992 to June 1993. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The Court of Appeals for Veterans Claims has held that a request for a TDIU due to service-connected disability, whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Veteran stated that he had to retire from his job as a Veteran service officer.  He stated that he got a job as a janitor, the job does not pay enough, and the employer has reduced his workload by 50 percent.  See May 2012 Board hearing transcript at p. 10, 20.  The Board finds that this is cogent evidence of unemployability, and therefore the Board has jurisdiction over this matter pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of (a) entitlement to a rating higher than 30 percent for the service-connected left hand carpal tunnel syndrome, postoperative with reflex sympathetic dystrophy; (b) entitlement to service connection for a thyroid disorder, to include as secondary to medication prescribed for the service-connected right hand carpal tunnel syndrome with sympathetic reflex dystrophy; (c) entitlement to service connection for thoracic outlet syndrome, to include as secondary to the medication prescribed for the service-connected right hand carpal tunnel syndrome with sympathetic reflex dystrophy; (d) entitlement to service connection for erectile dysfunction, to include as secondary to medication prescribed for the service-connected right hand carpal tunnel syndrome with sympathetic reflex dystrophy; and (e) entitlement to service connection for dental problems, to include as secondary to medication prescribed for the service-connected right hand carpal tunnel syndrome with sympathetic reflex dystrophy, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2012 Board hearing.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA medical examination in March 2010, which noted symptoms of numbness, paresthesias, dysesthesias, and pain.   In the May 2012 Board hearing, the Veteran reported an increase in the severity of his symptoms, to include an increase in loss of grip.  Based on the reports of worsening symptoms and the fact that Veteran has not been examined since March 2010, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's right hand carpal tunnel syndrome with sympathetic reflex dystrophy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Because there was an inferred claim for entitlement to a TDIU, the Veteran should be provided with appropriate notice.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

After the March 2011 supplemental statement of the case, the Veteran submitted additional VA treatment records from March 2011 to April 2012, which includes records received by the Board after certification of the appeal.  An agency of original jurisdiction has not had the opportunity to review the evidence, some of which is relevant to the claim, but will have an opportunity to do so on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain VA treatment records from the following periods of time:

(a) July 2008 to February 2009; and

(b) May 2012 to present.  

Associate any records obtained with the Veteran's paper claims folder or Virtual VA/VBMS.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected right hand carpal tunnel syndrome with sympathetic reflex dystrophy and the functional impairment resulting from his service-connected disabilities in connection with the TDIU claim.

(a) Please address the current nature and severity of the right hand carpal tunnel syndrome with sympathetic reflex dystrophy.  

(b) Please comment on the functional impairment resulting solely from the Veteran's service-connected disabilities (i.e., carpal tunnel syndrome of the left hand postoperative with reflex sympathetic dystrophy, carpal tunnel syndrome of the right hand with sympathetic reflex dystrophy, and adjustment disorder with mixed depression and anxiety).  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and TDIU and furnish the Veteran and his representative a supplemental statement of the case if either matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



